
	
		II
		110th CONGRESS
		1st Session
		S. 1630
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Crapo (for himself
			 and Mr. Craig) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  certain tax-exempt financing of electric transmission facilities from the
		  private business use test.
	
	
		1.Tax-exempt financing of
			 certain electric transmission facilities not subject to private business use
			 test
			(a)In
			 generalSection 141(b)(6) of
			 the Internal Revenue Code of 1986 (defining private business use) is amended by
			 adding at the end the following new subparagraph:
				
					(C)Exception for
				certain electric transmission facilitiesFor purposes of the 1st sentence of
				subparagraph (A), the operation or use of an electric transmission facility by
				any person which is not a governmental unit shall not be considered a private
				business use if—
						(i)the facility is placed in service on or
				after the date of the enactment of this subparagraph and is owned by—
							(I)a State or
				political subdivision of a State, or any agency, authority, or instrumentality
				of any of the foregoing providing electric service, directly or indirectly to
				the public, or
							(II)a State or
				political subdivision of a State expressly authorized under applicable State
				law effective on or after January 1, 2004, to finance and own electric
				transmission facilities, and
							(ii)bonds for such
				facility are issued before the date which is 5 years after the date of the
				enactment of this
				subparagraph.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to bonds issued after the date of the enactment of
			 this Act.
			
